Citation Nr: 0323083	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  97-23 987A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a pulmonary disability, 
claimed as pulmonary and pleural asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating action of 
the St. Petersburg, Florida RO.  The veteran submitted a 
notice of disagreement in July 1997 and the RO issued a 
statement of the case (SOC) in August 1997.  A substantive 
appeal was received from the veteran later that same month.  

In December 2000 and September 2001, the Board remanded this 
matter to the RO for additional development.  In February 
2003, the Board undertook additional development of the claim 
pursuant to the provisions of 38 C.F.R. § 19.9 (2002).  

The case was most recently certified to the Board by the 
Huntington, West Virginia RO.  


REMAND

At the outset, the Board notes that the RO last considered 
the issue on appeal in December 2002, at which time a 
supplemental statement of the case (SSOC) was issued.  
Pursuant to the Board's development, additional evidence 
consisting of VA treatment records, private medical records 
and records considered by the Social Security Agency (SSA) in 
a September 1983 decision, has been added to the record.  
However, the Board is unable to adjudicate the claim on 
appeal on the basis of such evidence at this time.  

In this regard, the Board notes that the provision of 38 
C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, recently 
has been held to be invalid.  Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, a remand of this matter for RO 
consideration of the claim in light of the additional 
evidence received is the most appropriate course of action, 
at this juncture.   

The RO is reminded that, prior to adjudication of the claim, 
it must ensure that the duties to notify and assist 
prescribed by the Veterans Claims Assistance Act of 2000 
(VCAA), enacted in November 2000, are complied , Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  Hence, after initially 
reviewing the additionally submitted evidence, the RO should 
undertake any further action warranted (to include obtaining 
a supplemental opinion or arranging for the veteran to 
undergo further examination).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
(to include the additionally received 
evidence) to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

2.  After completing any additional 
further notification and/or development 
deemed warranted (to include obtaining a 
supplemental medical opinion or arranging 
for the veteran to undergo VA 
examination), the RO should readjudicate 
the claim for service connection for a 
pulmonary disability in light of all 
pertinent evidence (to particularly 
include all evidence added to the record 
since the December 2002 SSOC) and all 
pertinent legal authority.  

3.  If the claim for service connection 
for a pulmonary disability is denied, the 
RO must furnish to the veteran and his 
representative an appropriate supplemental 
statement of the case (to include 
discussion of all pertinent evidence and 
legal authority, and clear reasons and 
bases for the RO's determinations) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

